EXHIBIT 1 Executive Officers and Directors of Clal Electronics Industries Ltd. (As of August 8, 2012) Name Business Address Citizenship Present Principal Occupation or Employment Name, Principal Business and Address of Employer Avi Fischer 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Director; Chairman of the Board of Directors of Clal Industries and Investments Ltd; Chairman of the Board of Directors of Clal Biotechnology Industries Ltd; Co-Chairman of the Board of Directors of Infinity Israel-China. Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45thFloor, Tel-Aviv 67023, Israel Guy Rosen 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Director; Deputy Chief Executive OfficerofClal Industries and Investments Ltd. Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45thFloor, Tel-Aviv 67023, Israel Yehuda Ben Ezra 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel Director; Vice President andComptroller of Clal Industries and Investments Ltd. Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45th floor, Tel-Aviv 67023, Israel Gonen Bieber 3 Azrieli Center, 45th Floor, Tel-Aviv 67023 Israel Israel and Germany Director; Chief Financial Officer of Clal Industries and Investments Ltd. Clal Industries and Investments Ltd., Holding Company, 3 Azrieli Center, 45thFloor, Tel-Aviv 67023, Israel
